       Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

  LAURA ISABEL FLORES,                            §
                                                  §
                                                  §
                                                  §
                  Plaintiff,                      §
  v.                                              §     CIVIL ACTION NO. 4:21-cv-00808
                                                  §
                                                  §     JURY DEMANDED
                                                  §
  PARKER HANNIFIN                                 §
  CORPORATION                                     §
                                                  §
                 Defendant.                       §


  __________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE U.S. DISTRICT JUDGE:

        NOW COMES, Plaintiff, LAURA ISABEL FLORES (hereinafter referred to as

“Plaintiff” or “Ms. Flores”), complaining of and about Defendant, PARKER HANNIFIN

CORPORATION (hereinafter referred to as “Defendant” or “PHC”), and for cause of action files

this Original Complaint, showing to the Court the following:

                                           I.
                                  PARTIES AND SERVICE

        1.    Plaintiff, Laura Isabel Flores, is a citizen of the United States and the State of Texas

and resides in Pasadena, Harris County, Texas.

        2.    Defendant, Parker Hannifin Corporation, within the State of Texas and operating

business in Houston, Harris County, Texas.

                                                 1
       Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 2 of 11




        3.       Defendant Parker Hannifin Corporation may be served with process by serving its

Registered Agent of Service: C T Corp System, 1999 Bryan St., Suite 900, Dallas, TX 75201-3136

USA.

                                             II.
                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under federal statutes, namely Title VII of the Civil Rights act of 1964, 42 U.S.C. §

2000e-2(a)(1) (2012), the Americans with Disabilities Act of 1990, (“ADA”) 42 U.S.C. §§ 12102

et seq., and the Texas Commission on Human Rights Act (“TCHRA”), as Defendant discriminated

against Plaintiff based on her disability and failed to accommodate her based on her disabilities.

        5.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under federal statutes, namely Title VII of the Civil Rights act of 1964, 42 U.S.C. §

2000e-2(a)(1).

        6.       Additionally, this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over Plaintiff’s similar state law claims that arise under the TCHRA, codified in Chapter 21 of the

Texas Labor Code. TEX LAB. Code § 21.001 et seq., because such claims are so related to the

claims within the Court’s original jurisdiction that they form part of the same case or controversy,

under Article 3 of the United States Constitution.

        7.       Venue is proper in the Southern District of Texas – Houston Division pursuant to

28 U.S.C. § 1391(a), because this is the judicial district where a substantial part of the events or

omission giving rise to the claim occurred.




                                                  2
      Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 3 of 11




                                            III.
                                     NATURE OF ACTION

       8.      This is an action brought pursuant to Title VII on the grounds that Plaintiff was

discriminated against on the basis of her sex and race in violation of Title VII.

       9.      This action also further seeks to recover damages for Defendant’s violation of the

Texas Commission on Human Rights Act (“TCHRA”). Specifically, Plaintiff complains that

Defendant discriminated against her on the basis of her race, sex, and disability. Plaintiff can

establish that her similarly situated counterparts were treated more favorably in violation of

TCHRA. See TEX. LAB. CODE § 21.008 et seq.

       10.     This is an action brought pursuant to Title VII and TCHRA to correct and recover

for Defendant’s unlawful employment practices on the bases of Plaintiff’s race under Title VII of

the Civil Rights Act of 1964, and Defendant’s retaliation against Plaintiff for her opposition to

such discriminations. This action seeks to recover damages caused to Plaintiff by Defendant’s

unlawful and discriminatory employment practices, including damages from Plaintiff’s

disciplinary actions from Defendant.

                                     IV.
                            CONDITIONS PRECEDENT
                    EXHAUSTION OF ADMINISTRATION REMEDIES

       11.     All conditions precedent to jurisdiction have occurred with regard to exhaustion of

administrative remedies.

       12.     On July 30, 2019, Plaintiff filed a charge with the U.S. Equal Employment

Opportunity Commission (“EEOC”) against Defendant for discrimination based on sex,

retaliation, race and disability (Charge No. 460-2019-05852).

       13.     Subsequently the EEOC issued Plaintiff a Notice of Right Sue, dated December 11,

                                                 3
      Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 4 of 11




2020. Plaintiff files this lawsuit within ninety (90) days of receiving the Notice. Therefore, this

lawsuit is timely filed.

                                                V.
                                              FACTS

        14.     Plaintiff was hired by PHC in March 2014 as a buyer and was a contract employee

at the time. In August 2014, due to her strong work performance, Plaintiff was hired as an

employee by PHC. Over the years, Plaintiff built an outstanding reputation at PHC firmly

grounded upon her unquestionable work ethic and loyalty to PHC. Steady and exemplary

performance resulted in promotions for Plaintiff, and Plaintiff was promoted to the position as a

Sourcing Manager at PHC.

        15.     Ms. Flores suffers from Post-Traumatic Stress Disorder, Anxiety, and

Hypothyroidism. She stakes medication for each of her disabilities. PHC was fully aware of Ms.

Flores medical condition.

        16.     In September of 2016, Plaintiff became sick while at work and had to go the

emergency room. Her manager, Chris Nelson, was aware that Plaintiff had been hospitalized and

thereafter began to discriminate against Plaintiff because of her disability. This discrimination

included unsatisfactory performance reviews that were unwarranted by Plaintiff’s work

performance.

        17.     While hospitalized in September of 2016, Plaintiff communicated to her manager

Chris Nelson (“Mr. Nelson”) about the food she was eating. Mr. Nelson commented that she was

going to be filled up with beans and rice because she was Hispanic.

        18.     Plaintiff was forced to take time off in January 2017 due to a leg injury. When Ms.

Flores notified Mr. Nelson, he did not take it well. In fact, Mr. Nelson falsely accused Plaintiff of

                                                 4
      Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 5 of 11




not previously notifying him of her need to take time off. However, Ms. Flores had already texted

Mr. Nelson and called him to inform him of her medical condition and her need to take time off

per her doctor’s orders.

       19.     On several occasions in 2018 Mr. Nelson made discriminatory and harassing

remarks towards Plaintiff. As an example, in one email he stated Plaintiff was “not crazy anymore”

and “is on medical cocktail”.

       20.     Plaintiff made several complaints to Mr. Nelson regarding his discriminatory and

harassing treatment based on her disability, gender, and race.

       21.     As retaliation for these protected complaints, in June 27,2018, Plaintiff was

removed from the Business Continuation Plan. When Ms. Flores confronted Mr. Nelson, he falsely

stated he was not aware as to why this change was happening. Later that same day Mr. Nelson

took something from Ms. Flores desk, when Plaintiff went to retrieve it Mr. Nelson stated that she

was stealing things because they were Hispanic.

       22.     On August 17, 2018 Mr. Nelson openly disclosed Plaintiffs medical condition in a

meeting to her co-workers. He disclosed information to her co-workers about her bowel

movements that was embarrassing to her and caused her extreme mental anguish, anxiety, and

embarrassment. This type of harassment and retaliation did not occur to men, non-Hispanics, or

non-disabled employees.

       23.     On multiple occasions Plaintiff was denied opportunities for continued education

and future advancement. Mr. Nelson would offered excuses such as lack of funding, however, Ms.

Flores male colleagues were continuously granted these opportunities.

       24.     On December 20, 2018 Plaintiff notified Mr. Nelson she had a laboratory


                                                  5
      Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 6 of 11




appointment, however, Mr. Nelson reacted negatively towards Ms. Flores needing to take time off.

Plaintiff complained regarding this discrimination and retaliation, but nothing was done regarding

the matter.

       25.     On January 22, 2019, Plaintiff had a doctor’s appointment. Mr. Nelson, in an angry

and confrontational demeanor, demanded to know when Plaintiff was going to make up her time.

This was in direct contradiction of company policy which allowed Plaintiff to take off the time.

Plaintiff complained about this discrimination and retaliation, but no action was taken on her

complaint.

       26.     As a result of this discrimination and retaliation, in January 2019, Plaintiff’s health

worsened because of the stress and anxiety caused by Mr. Nelson’s discriminatory and retaliatory

actions. Ms. Flores brought her complaint to Mr. Will Gough (“Mr. Gough”) PHC Human

Resources Manager.

       27.     On January 28,2019, Plaintiff had a tightness in her chest, a ruptured eye vessel,

along with other health issues from her disability and the exacerbation caused by Mr. Nelson’s

discriminatory and retaliatory actions. Ms. Flores brought this up to Mr. Nelson and he responded

by saying “well I guess you’re fine since you are still here.”

       28.     Finally, on February 1, 2019 Ms. Flores was terminated due to poor performance.

However, her performance was not poor and this was a pretextual reason for termination.

                                         VI.
                                 CAUSE OF ACTION
                     COUNT 1 – TITLE VII RACE DISCRIMINATION

       29.     Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as it fully set forth herein.


                                                 6
      Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 7 of 11




       30.      Defendant intentionally engaged in unlawful employment practices of

discrimination against Plaintiff on the basis of Plaintiff’s race and gender.

       31.      Plaintiff is a member of protected classes, namely Hispanic and female, and she

was otherwise qualified for the position she was holding with Defendant.

       32.      Plaintiff was subjected to adverse employment actions, including termination, and

was discriminated against in connection with the compensation, terms, conditions, and privileges

of employment, as well as limited, segregated, or classified in a manner that would deprive or tend

to deprive Plaintiff of any employment opportunity or adversely affect her status on the account

of Plaintiff’s race (Hispanic), in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-2(a).

       33.      Defendant’s non-Hispanic and/or male employees were treated more favorably

compared to Plaintiff.

                           COUNT 2 – TCHRA RACE DISCRIMINATION

       34.      Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as fully set forth herein.

       35.      Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because of her race, gender, and disability.

       36.      Defendant discriminated against the Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or limited, segregated, or classified Plaintiff in a

manner that would deprive or tend to deprive Plaintiff of any employment opportunity or adversely

affect Plaintiff’s status because of Plaintiff’s race, disability, and gender, in violation of Texas

Labor Code § 21.051 et seq.


                                                  7
      Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 8 of 11




                            COUNT 3- TITLE VII RETALIATION

       37.     Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       38.     Plaintiff engaged in activities protected by applicable federal and state law, namely,

reported discrimination at the hands of Defendant on the basis of her race and gender.

       39.     Defendant intentionally retaliated against Plaintiff because of the said complaints

of race discrimination made to Defendant, subjecting Plaintiff to disciplinary actions from

Defendant.

                             COUNT 4 - TCHRA RETALIATION

       40.     Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       41.     Defendant intentionally retaliated against Plaintiff because of the complaints of

discrimination made to Defendant in violation of the Texas Labor Code § 21.055.

                     COUNT 5 – ADA DISABILITY DISCRIMINATION

       42.     Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       43.     Plaintiff hereby asserts that PHC’s termination of her employment was in direct

violation of the ADA and concurrent Texas law.

       44.     Plaintiff alleges that she is disabled, as defined under the ADA and concurrent

Texas law. Her evaluations and prescribed medicine reveal that she is protected by the ADA.

       45.     Plaintiff alleges, in the alternative, that Defendant improperly regarded her as

disabled, as defined by the ADA and concurrent Texas Law, insofar as the same misconceptions


                                                 8
      Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 9 of 11




of disability and individuals who have a mental illness or impairment. Despite her diagnosis, the

plaintiff completed her work and was a good employee.

       46.     Plaintiff specifically pleads her right to recover punitive damages from the

Defendant under the ADA as Defendant acted with intentional and callous disregard for Plaintiff's

federally protected rights. Plaintiff was discriminated against because of her ADA status during

his period of employment.

                    COUNT 6 – TCHRA DISABILITY DISCRIMATION

       47.     Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       48.     Defendant’s conduct constitutes violations of Chapter 21, of the Texas Labor Code

(the TCHRA). See Tex. Lab. Code §21.001 et seq. Specifically, Defendant has discriminated

against Plaintiff because of her disabilities in violation of §§ 21.051 and 21.055 of the Texas

Labor Code, which states in relevant part that:

               [a]n employer commits an unlawful employment practice if because of race,
               color, disability, religion, sex, national origin, or age, the employer (1) fails
               or refuses to hire an individual, discharges an individual, or discriminates
               in any other manner against an individual in connection with compensation
               or the terms, conditions, or privileges of employment; or (2) limits,
               segregates, or classifies an employee or applicant for employment in
               a manner that would deprive or tend to deprive an individual of any
               employment opportunity or adversely affect in any manner the status of
               an employee.

       49.     Plaintiff’s rights were violated when she was not reasonably accommodated after

numerous requests. The conduct herein created a hostile work environment under the Texas law.

                               COUNT 7 – ADA RETALIATION

       50.     Plaintiff incorporates by reference all the foregoing allegations in each of the

paragraphs above as it fully set forth herein.
                                                  9
     Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 10 of 11




       51.     Defendant intentionally retaliated against Plaintiff after making request for

accommodation in violation of the ADA.

                                             VII.
                                           DAMAGES

       52.     Plaintiff sustained the following damages as a result of the actions and/or omissions

of Defendant described hereinabove:

       a)    Compensatory damages (including emotional pain and suffering, inconvenience,

       mental anguish, loss of enjoyment of life, and other non-economic damages) allowed

       under 42 U.S.C. Sec. 2000e et seq., and the Texas Labor Code.

       b)    Economic damages in the form of lost back pay and lost fringe benefits in the past.

       Economic damages, in the form of lost wages and fringe benefits that will, in reasonable

       probability, be sustained in the future.

       c)    All reasonable and necessary costs in pursuit of this suit, including attorney’s fees

       pursuant to 42 U.S.C. Sec. 2000e et seq., and Texas Labor Code.

       d)    d) Punitive damages for the intentional sex discrimination and reckless indifference

       to the state and federal protected rights of Plaintiff Laura Isabel Flores.

                                            VIII.
                                        JURY DEMAND

       53.     Plaintiff demands a jury trial and tenders the appropriate fee with this petition.

                                               IX.
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Laura Isabel Flores, respectfully

prays that Defendant, PARKER HANNIFIN CORPORATION, be cited to appear and answer

herein, and that upon a final hearing of the cause, judgment be entered for the Plaintiff against

                                                  10
     Case 4:21-cv-00808 Document 1 Filed on 03/11/21 in TXSD Page 11 of 11




Defendant for damages in an amount within the jurisdictional limits of the Court, together with

interest as allowed by law, costs of court, and such other and further relief to which the Plaintiff

may be justly entitled at law or in equity.



                                                             Respectfully Submitted,




                                                             ____________________
                                                             Alfonso Kennard, Jr.
                                                             Texas Bar No. 24036888
                                                             Southern District I.D. 713316
                                                             5120 Woodway Dr., Suite 10010
                                                             Houston, TX 77056
                                                             Main: 713-742-0900
                                                             Fax: 713-742-0951
                                                             Alfonso.kennard@kennardlaw.com
                                                             ATTORNEY FOR PLAINTIFF
                                                             LAURA ISABEL FLORES




                                                11
